

Exhibit 10.5


Execution Version




OPTION AGREEMENT


THIS OPTION AGREEMENT (this “Agreement”), made as of the Effective Date (as
defined in paragraph 26 below), by and among LRT III LLC, a Delaware limited
liability company (hereinafter referred to as “Seller”), CATCHMARK TIMBER TRUST,
INC., a Maryland corporation (hereinafter referred to as “Purchaser”).


W I T N E S S E T H:


WHEREAS, Seller is the owner of those certain tracts or parcels of land in Coos
County, Oregon, containing approximately ±5,424 acres, which tracts or parcels
are more fully described in Exhibit A-1 and which are identified as being owned
by Seller as approximately depicted on the maps in Exhibit A-2, each attached
hereto and hereby made a part hereof (the “Real Property”), together with
Seller’s right, title and interest in the following: all buildings, structures,
and other improvements located thereon, all tenements, hereditaments, easements,
appurtenances and privileges thereto belonging, all trees, timber, sand, gravel,
rock and crops now located thereon or thereunder, and all oil, gas and mineral
rights and interests in the Real Property not reserved or conveyed by Seller or
Seller’s predecessors in title prior to the Effective Date, and, to the extent
assignable, Seller’s interests under the Unrecorded Encumbrances set forth on
attached Exhibit D, less any of the Unrecorded Encumbrances that expire prior to
Closing (the foregoing hereinafter referred to collectively with the Real
Property as the “Property”); and


WHEREAS, Purchaser desires to acquire an option to purchase the Property, and
Seller is willing to grant to Purchaser an option sell the Property on the terms
and subject to the conditions set forth in this Agreement;


NOW, THEREFORE, the parties have agreed and do hereby agree as follows:


1.Grant and Terms of Option. Subject to the provisions of this Agreement, and
for the consideration herein stated, Seller hereby grants to Purchaser an
exclusive and irrevocable option to purchase the Property (the “Option”). The
Option shall be effective as of the Effective Date and shall continue in effect
until 5:00 pm Eastern Time on June 29, 2018 (such date and time the “Option
Expiration Time” and the period running between the Effective Date and the
Option Expiration Time, the “Option Period”). Purchaser shall exercise the
Option, if at all, by giving written notice to Seller within the Option Term
stating that the Option is exercised (the “Exercise Notice”). Purchaser may
exercise the Option only as to all of the Property and no partial exercise of
the Option shall be permitted. Purchaser’s exercise of the Option under this
Agreement shall only be effective if Purchaser simultaneously exercises the
option granted to Purchaser pursuant to the Other Option Agreement (as defined
herein), and Purchaser may not exercise the Option without also exercising the
option granted under the Other Option Agreement. Upon timely exercise of the
Option, Seller shall be obligated to sell, and Purchaser shall be obligated to
purchase, the Property





--------------------------------------------------------------------------------

    


for the price and on the terms and conditions set forth in this Agreement. If
Purchaser fails to exercise the Option within the Option Term, this Agreement
will automatically terminate, Seller will retain the Option Consideration and
Purchaser will have no further right to acquire the Property.


2.    Purchase Price; Assumed Liabilities. If Purchaser timely exercises the
Option, the purchase price (subject to adjustment as provided herein,
hereinafter referred to as the “Purchase Price”) to be paid by Purchaser for the
Property shall be TWENTY-FIVE MILLION ONE HUNDRED SEVENTEEN THOUSAND THIRTY-FIVE
AND 46/100 DOLLARS ($25,117,035.46), and shall be payable to Seller by wire
transfer of immediately available funds at the date of Closing to an account
designated by Seller. The purchase and sale pursuant to this Agreement is not
based on a per-acre price and the Purchase Price shall not be subject to
adjustment if the acres within the Property are more or less than the
above-stated numbers of acres. As additional consideration for the purchase and
sale transaction contemplated by this Agreement, Purchaser shall assume from
Seller at Closing: (a) all liabilities and obligations of Seller arising on or
after the Closing Date (as defined herein) under easements and other matters of
record affecting the Real Property which impose obligations on the owner thereof
and under the Unrecorded Encumbrances (as defined herein) other than the Timber
Cutting Agreements set forth on Exhibit D (the “Timber Cutting Agreements”,
which Timber Cutting Agreements are being retained by Seller); and (b) all
Continuing Obligations as defined in Section 36 below (collectively, the
“Assumed Liabilities”).


3.    Option Consideration. Contemporaneously with Purchaser’s execution of this
Agreement, Purchaser has delivered to Seller by wire transfer of immediately
available funds the sum of $1,004,681.42 as non-refundable option consideration
(said amount is hereinafter referred to as the “Option Consideration”). The
Option Consideration is non-refundable except as otherwise provided in this
Agreement and shall be considered earned by Seller on receipt, but shall be
credited against the Purchase Price at Closing (if Closing occurs).


4.    Closing.


(a)    If the Option is exercised, the delivery of the funds, documents and
instruments for the consummation of the purchase and sale pursuant hereto
(herein referred to as the “Closing”) shall take place on July 13, 2018 at 10:00
a.m. Pacific Time through the escrow services of First American Title Insurance
Company, Six Concourse Parkway, Suite 2000, Atlanta, Georgia 30328 (hereinafter
referred to as “Title Company” and "Escrow Agent"), or on such earlier date and
time, and/or such other location, as may be mutually agreeable to Seller and
Purchaser (the “Closing Date”).


(b)    At the Closing, Seller shall deliver the following:






97085121.1 0067129-00001    2
    

--------------------------------------------------------------------------------

    


(i)    one or more (at Purchaser’s election) Statutory Special Warranty Deeds
(warranting only against the claims of persons claiming by, through or under
Seller) for each county in which the Real Property is located, in the form of
Exhibit B attached hereto, and subject only to the Unrecorded Encumbrances and
the Permitted Encumbrances (both as hereinafter defined) and further excepting
from Seller’s warranties contained in such deed(s) those certain matters
affecting Seller’s title set forth on attached Exhibit C (collectively, the
“Deed”); and, to the extent the Seller or its timber buyers under the Timber
Cutting Agreements have not, by Closing, completed harvesting and removal of the
timber from the Harvest Parcels identified on Exhibit E (the “Unharvested
Timber”), the Deed shall contain a reservation of the Unharvested Timber in
favor of Seller. The legal description of the Real Property to be contained in
the Deed shall be the legal description of the Real Property as set forth on
Exhibit A attached hereto and hereby made a part hereof (as the same description
may have been modified in connection with the Title Commitment or any Update
thereto);


(ii)    an affidavit as to the non-foreign status of Seller in form satisfactory
to Seller;


(iii)    a certificate or other documentary evidence complying with ORS 314.258
that is reasonably acceptable to the Title Company and sufficient to assure the
Title Company that no withholding is required under ORS 314.258;


(iv)    an assignment and assumption agreement with respect to Purchaser’s
assumption of the Assumed Liabilities from Seller, in form attached as Exhibit F
(the “Assignment and Assumption Agreement”);


(v)    if Purchaser elects to purchase loan policy coverage or extended coverage
or endorsements to the Basic Title Policy (as defined herein), an owner’s
affidavit in the form attached hereto as Exhibit I (the “Owner’s Affidavit”);


(vi)    a Closing statement; and


(vii)    Seller hereby agrees to execute such other certificates, and do such
other acts as may be reasonably necessary to consummate the purchase and sale
contemplated hereby and to enable Purchaser to obtain the Basic Title Policy in
accordance with this Agreement. The Owner’s Affidavit contemplated by Section
4(b)(v) above and any other affidavits or certificates executed by or on behalf
of Seller at the Closing shall be given to the actual knowledge of the person or
entity executing the same, without independent investigation or inquiry.




97085121.1 0067129-00001    3
    

--------------------------------------------------------------------------------

    




(c)    At the Closing, Purchaser shall deliver the following:
(i)    the Assignment and Assumption Agreement;


(ii)    a Closing statement; and


(iii)    Purchaser hereby agrees to deliver the Purchase Price (as it may be
adjusted for the prorations and other adjustments required by this Agreement)
less the credit for the Option Consideration and to execute such other
certificates and affidavits, and do such other acts as may be reasonably
necessary to consummate the purchase and sale contemplated hereby and to obtain
the Basic Title Policy in accordance with this Agreement.


5.    Title.


(a)    If the Option is timely exercised, Seller agrees to convey to Purchaser
at Closing fee simple title to the Real Property by the Deed, free and clear of
all liens, encumbrances, mortgages, deeds of trust, deeds to secure debt,
assessments, agreements, options and covenants created or suffered by, through
or under Seller, except for and subject to the Permitted Encumbrances, as
hereinafter defined, and the matters set forth on attached Exhibit C.


(b)    To the extent not previously provided, contemporaneously with Seller’s
execution of this Agreement, Seller will, at Seller’s cost, cause to be
delivered to Purchaser a title insurance commitment, or similar title report
sufficient to allow the Title Company to issue the Basic Title Policy, together
with complete and legible copies of all documentary title exceptions listed or
referred to therein, (the “Title Commitment”) issued by the Title Company.
During the Option Period, Purchaser shall have the right to review Seller’s
title to the Real Property and provide Seller with written notice (the “Title
Objection Notice”) of Purchaser’s objections, if any, to Seller’s title.
Purchaser shall have the right to object to any title matter affecting Seller’s
title to the Real Property; provided, however, that Purchaser shall not object
to (i) the lien of real property taxes not yet due and payable and additional
taxes which may be assessed if the Real Property is disqualified for assessment
as forest or farm land; and (ii) any title matter which does not adversely
affect the use or value of the Property as commercial timberlands or for resale
as timberlands. Failure of Purchaser to provide the Title Objection Notice to
Seller within the Option Period will be deemed an election by Purchaser to waive
any objection to the matters disclosed in such Title Commitment (in which case
all liens, encumbrances, or other defects or special exceptions to coverage in
such Title Commitment will thereafter be Permitted Encumbrances) and to accept
such title as Seller is able to convey without any reduction in the Purchase
Price.




97085121.1 0067129-00001    4
    

--------------------------------------------------------------------------------

    




(c)    If Purchaser delivers the Title Objection Notice to Seller within the
Option Period, Seller shall give written notice to Purchaser of its response to
such objections indicating whether or not Seller will cure the matters objected
to by Purchaser (the “Title Objection Response”); provided, however, that Seller
shall at its sole cost secure the release of any monetary liens or encumbrances
created by Seller and of a definite or ascertainable amount by Seller’s payment
or bonding against the same at or prior to Closing other than the lien of real
property taxes not yet due and payable and additional taxes which may be
assessed if the Real Property is disqualified for assessment as forest or farm
land (“Required Cure Matters”). Any failure of Seller to deliver a Title
Objection Response within the Option Period shall be deemed an election by
Seller not to cure any title objections raised in Purchaser’s Title Objection
Notice. Other than with respect to Required Cure Matters, if Seller fails to, or
elects not to, cure or satisfy any objections contained in the Title Objection
Notice (a “Title Defect”) then Purchaser’s exercise of the Option shall be
deemed Purchaser’s waiver of such Title Defect(s) and Purchaser will be required
to close the sale without regard to said Title Defect(s) and without an
adjustment to the Purchase Price (in which event such Title Defect(s) shall
become Permitted Encumbrances for all purposes).


In the event that Seller delivers the Title Objection Response indicating that
Seller will cure some or all of the Title Defects, Seller shall cure such Title
Defects prior to Closing and, Seller, in its sole discretion, may extend the
Closing Date for so many days as Seller may elect in order to cure such Title
Defects, but in no event shall the aggregate number of days of extension exceed
thirty (30) calendar days.






97085121.1 0067129-00001    5
    

--------------------------------------------------------------------------------

    


(d)    If Purchaser timely exercises the Option, within three (3) days following
Purchaser’s receipt of any update to the Title Commitment disclosing any title
matter which first appears in said updated Title Commitment or Purchaser’s
receipt of notice of any unrecorded encumbrance affecting Seller’s title to the
Real Property which comes into existence after Purchaser’s exercise of the
Option (as applicable, an “Update”), in each case other than (i) any Pre-Closing
Easements permitted under Section 5(e) below, (ii) any matter which has become a
Permitted Encumbrance pursuant to Section 5(b) or 5(c) above, (iii) any title
matter which does not adversely affect the use or value of the Property as
commercial timberlands or for resale as timberlands, and (iv) the lien of real
property taxes not yet due and payable and additional taxes which may be
assessed if the Real Property is disqualified for assessment as forest or farm
land, Purchaser shall have the right to notify Seller in writing of Purchaser’s
objection to such new matter (a “Supplemental Title Objection Notice”). Failure
of Purchaser to provide Seller with a Supplemental Title Objection Notice within
such 3-day period will be deemed an election by Purchaser to waive any objection
to the additional matters disclosed in such Update (in which case all liens,
encumbrances, or other defects or special exceptions to coverage in such Update
will thereafter be Permitted Encumbrances) and to accept such title as Seller is
able to convey without any reduction in the Purchase Price. If Purchaser
delivers a Supplemental Title Objection Notice to Seller within such 3-day
period, Seller shall give written notice to Purchaser of its response to such
objections within three (3) days after Seller’s receipt of Purchaser’s notice
indicating whether Seller will cure the matters objected to by Purchaser (a
“Supplemental Title Objection Response”); provided, however, that Seller shall
at its sole cost secure the release of any Required Cure Matters appearing in
the Update. Any failure of Seller to deliver a Supplemental Title Objection
Response within the foregoing 3-day period shall be deemed an election by Seller
not to cure any title objections raised in Purchaser’s Supplemental Title
Objection Notice. Other than with respect to Required Cure Matters, if Seller
fails to, or elects not to, cure or satisfy any objections contained in the
Supplemental Title Objection Notice then Purchaser shall, as its sole and
exclusive remedy, elect either to: (i) waive such objection and close the sale
without an adjustment to the Purchase Price (in which event the matters set
forth in the Supplemental Title Objection Notice shall become Permitted
Encumbrances for all purposes); or (ii) terminate this Agreement and receive a
refund of the Option Consideration.


In the event that Seller delivers the Supplemental Title Objection Response
indicating that Seller will cure some or all of the matters set forth in the
Supplemental Title Objection Notice, Seller shall cure such matters prior to
Closing and, Seller, in its sole discretion, may extend the Closing Date for so
many days as Seller may elect in order to cure such matters, but in no event
shall the aggregate number of days of extension exceed thirty (30) calendar
days.






97085121.1 0067129-00001    6
    

--------------------------------------------------------------------------------

    


(e)    For so long as this Agreement remains in force, Seller shall not lease,
encumber or convey all or part of the Property or any interest therein, or enter
into any agreement granting to any person any right with respect to the Property
or any portion thereof, without the prior written consent of Purchaser;
provided, however, that prior to Closing Seller shall be entitled to enter into
(i) renewals or replacements of the Unrecorded Encumbrances listed on attached
Exhibit D on substantially the same terms as existing on the Effective Date
(except that Seller shall not, without the prior consent of Purchaser, enter
into any renewals, extensions or replacements of any Timber Cutting Agreement
that are not already permitted by the terms of such Timber Cutting Agreement, as
amended through the Effective Date), and (ii) reciprocal or unilateral road
easement agreements as more particularly outlined for Seller on attached
Schedule 5(e), pursuant to which Seller, as applicable, may (a) as a grantor,
grant to third parties access rights over existing roads located on the Real
Property for purposes of transporting forest products and rock, timber
management (including fire protection and suppression), and access to identified
lands of such third parties; (b) as a grantee, be granted access over and across
certain lands of third parties for purposes of transporting forest products and
rock to and from, timber management (including fire protection and suppression)
on, and access to and from portions of the Real Property (the foregoing
collectively, the “Pre-Closing Easements”).


(f)    For purposes of this Agreement, “Permitted Encumbrances” shall mean,
collectively, (i) the Unrecorded Encumbrances; and (ii) and any other title
matter to which Purchaser does not object, or for which Purchaser waives its
objection or is deemed to have accepted pursuant to this Section 5.


(g)    Purchaser acknowledges and agrees that Seller may continue to conduct
ongoing timber harvesting operations until Closing on those harvest planning
units identified in Exhibit E (the “Harvest Parcels”). If Seller is unable to
complete such harvesting operations by Closing, Seller shall reserve in the Deed
all right and title to the Unharvested Timber on such Harvest Parcels together
with the right to complete such harvesting operations on such Harvest Parcels
for one (1) year after the Closing (as such time for removal may be further
extended under the terms of the Post Closing Harvest Agreement defined below).
In such event, Purchaser and Seller shall enter into an access and harvest
agreement at Closing in the form attached hereto as Exhibit H (the “Post Closing
Harvest Agreement”). Seller shall retain all rights to such timber and all
proceeds therefrom until Closing, and through the term of the Post Closing
Harvest Agreement, if applicable.


6.    Inspection.


(a)    Purchaser and its agents, representatives, employees, engineers and
contractors (“Purchaser Representatives”) shall have the right at any time
during the term of this Agreement to enter upon the Real Property at their own
risk to inspect, examine, survey and make




97085121.1 0067129-00001    7
    

--------------------------------------------------------------------------------

    


timber cruises and other engineering tests or surveys, including a Phase I
environmental site assessment (collectively, the “Tests”) which it may deem
necessary or advisable, all at Purchaser’s sole cost and expense. Purchaser and
the Purchaser Representatives will comply with such reasonable restrictions and
requirements as Seller may impose in connection with their activities on the
Real Property and, if so required by Seller, Purchaser will, prior to Purchaser
or the Purchaser Representatives entering the Real Property, provide Seller with
evidence of liability insurance in an amount and issued by an insurer reasonably
satisfactory to Seller, covering the activities of Purchaser and the Purchaser
Representatives on the Real Property and naming Seller as an additional insured.
Upon completion of the Tests, Purchaser shall repair, at its sole cost and
expense, any physical damage caused to the Real Property by Purchaser’s (or any
Purchaser Representative’s) inspection of the Real Property and the Tests, and
shall remove all debris and materials placed on the Real Property in connection
with Purchaser’s inspection of the Real Property and the Tests. Purchaser shall
keep the Real Property free of any liens resulting from Purchaser’s inspection
of the Real Property and the Tests.


(b)    Purchaser hereby agrees to indemnify, defend and hold Seller harmless
from and against, and will compensate and reimburse Seller for, any and all
causes, claims, demands, losses, liabilities, costs, damages, expenses and fees
(including, but not limited to, reasonable attorney’s fees incurred at any level
of proceedings including appeal) incurred or suffered by or asserted against
Seller caused by or related to Purchaser’s or the Purchaser Representatives
inspection of the Real Property or the Tests, with the exception of any causes,
claims, demands, losses, liabilities, costs, damages, expenses and fees caused
by the gross negligence of Seller. The foregoing indemnification shall survive
any termination, cancellation or expiration of this Agreement or the Closing of
the purchase and sale contemplated hereby.


7.    [Intentionally Deleted]


8.    Condition of Property; Damage; Condemnation.


(a)    Seller agrees that at the Closing the Property shall be in the same
condition as exists on the date hereof, subject to natural wear and tear,
trespass, condemnation, removal of timber from the Harvest Parcels or pursuant
to rights granted to third parties under the Unrecorded Encumbrances or under
recorded instruments disclosed in the Title Commitment and any Updates thereto,
Casualty (as defined herein), and the Permitted Encumbrances. During the term of
this Agreement, Seller shall neither cut or remove nor permit the cutting or
removal of any timber or trees which are included as part of the Property
subject to and excepting from the foregoing prohibition any removal of timber
from the Harvest Parcels or other Real Property pursuant to rights granted to
third parties under the Unrecorded Encumbrances or under recorded instruments
disclosed in the Title Commitment and any Updates thereto.






97085121.1 0067129-00001    8
    

--------------------------------------------------------------------------------

    


(b)    If at any time prior to the Closing, the Property or any part thereof
(including, but not limited to, any timber or trees which are included as part
of the Property) is destroyed or damaged by fire or other Casualty (as
hereinafter defined), Seller shall deliver to Purchaser prompt written notice of
such destruction or damage along with Seller’s good faith calculation of the
amount of such damage resulting from the Casualty (calculated as the fair market
value of the destroyed or damaged Property less the salvage value of such
destroyed or damaged Property), and the transactions contemplated by this
Agreement shall be subject to the provisions of this Section 8(b). The Closing
Date shall be extended to the extent necessary to permit the compliance with all
procedures set forth in this Section 8(b).


(i)        If the amount of such damage (as finally determined pursuant to this
Section 8) does not exceed $50,000 (the “Threshold Amount”), and Purchaser
exercises the Option, or has previously exercised the Option, then Purchaser
shall be required to purchase the Property in accordance with this Agreement
without a reduction of the Purchase Price.


(ii)        If the amount of such damage (as finally determined pursuant to this
Section 8) exceeds the Threshold Amount but does not exceed $3,000,000, then, if
Purchaser exercises the Option, or has previously exercised the Option,
Purchaser shall be required to purchase the Property in accordance with this
Agreement, provided that the Purchase Price shall be reduced by an amount equal
to the amount of such damage (as finally determined pursuant to this Section 8).


(iii)        If the amount of such damage (as finally determined pursuant to
this Section 8) exceeds $3,000,000, then either party may, at its sole option,
elect to cancel this Agreement by delivering written notice to the other party,
whereupon Seller shall promptly return the Option Consideration to Purchaser and
no party hereto shall have any further rights or obligations hereunder (except
as may otherwise be expressly provided herein). If neither party elects to
cancel this Agreement in accordance with the foregoing sentence, and Purchaser
exercises the Option, or has previously exercised the Option, then the parties
will proceed to Closing (subject to the other terms and conditions set forth in
this Agreement) and the Purchase Price shall be reduced at Closing by an amount
equal to the amount of such damage (as finally determined pursuant to this
Section 8).


(iv)        If Purchaser, by delivering written notice to Seller within fifteen
(15) days following Seller’s delivery of written notice of any Casualty,
disputes the amount of damage reported by Seller, Purchaser and Seller shall
attempt in good faith to resolve such dispute and agree upon the amount of the
damage. If Purchaser and Seller agree upon the amount of the damage resulting
from the Casualty, such agreed amount shall be final and binding on the parties
for purposes of this Section 8. However, if Purchaser and




97085121.1 0067129-00001    9
    

--------------------------------------------------------------------------------

    


Seller are unable to agree as to the amount of damage from fire or other
Casualty on or before ten (10) days after Purchaser delivers to Seller written
notice of its dispute, then the amount of damage will be determined in
accordance with Section 23 of this Agreement.


(c)    If at any time prior to the Closing, any action or proceeding is filed or
threatened under which any portion of the Property may be taken pursuant to any
law, ordinance or regulation by condemnation or the right of eminent domain,
Seller shall deliver to Purchaser prompt notice thereof. To the extent such
action or proceeding would result in the taking of one thousand (1,000) acres or
more, then Purchaser at its sole option shall elect, by delivering written
notice to Seller within fifteen (15) days following Seller’s delivery of notice
to Purchaser, either (i) to cancel this Agreement, whereupon Seller shall
promptly return the Option Consideration to Purchaser and no party hereto shall
have any further rights or obligations hereunder (except as may otherwise be
expressly provided herein), or (ii) to purchase the Property pursuant to this
Agreement, notwithstanding such action or proceeding. Failure by Purchaser to
deliver written notice to Seller of its election within such fifteen (15) day
period shall be deemed an election of clause (ii). If the action or proceeding
would result in the taking of less than one thousand (1,000) acres, or if
Purchaser elects or is deemed to elect clause (ii) above, then Purchaser shall
receive a credit against the Purchase Price at Closing in the amount of all
proceeds of any awards actually paid to Seller prior to Closing with respect to
the Property so taken (less the costs of Seller incurred in procuring such
proceeds or awards), or, if such amount is not known or received at the time of
the Closing, the Purchase Price shall not be reduced and Seller shall instead
assign to Purchaser at the Closing all of Seller’s right to such proceeds from
such action or proceeding to the extent not yet received by Seller. To the
extent such action or proceeding would result in the taking of one thousand
(1,000) acres or more, the Closing Date shall be extended to the extent
necessary to permit the exercise of such election by Purchaser.


9.    Warranties and Representations; Indemnification.


(a)    Seller hereby warrants and represents to Purchaser that as of the
Effective Date and as of the date of Closing:


(i)     Seller is a limited liability company duly organized and validly
existing under the laws of the State of Delaware.


(ii)    Seller has the full right, power, and authority to enter into and
perform its obligations under this Agreement; and no consent, approval, order or
authorization of any court or other governmental entity is required to be
obtained by Seller in connection with the execution and delivery of this
Agreement or the performance hereof by Seller.






97085121.1 0067129-00001    10
    

--------------------------------------------------------------------------------

    


(iii)    Attached hereto as Exhibit D is a true and accurate summary of all
unrecorded agreements, Timber Cutting Agreements and other unrecorded licenses
created by Seller that currently affect the Real Property that will remain in
effect as of the Closing Date (the “Unrecorded Encumbrances”). The Unrecorded
Encumbrances remain in full force and effect and have not been modified or
amended, except as indicated on said Exhibit D. To Seller’s knowledge, no event
or condition exists or has occurred which with notice, the passage of time or
otherwise would constitute a material default or event of default under any of
the Unrecorded Encumbrances.


(iv)    There is no pending or, to Seller’s knowledge, threatened litigation,
action or proceeding (including, but not limited to, any condemnation or eminent
domain action or proceeding or any litigation regarding the location of lines
and corners of the Property or any action or proceeding regarding adverse
possession by third parties of any Real Property) before any court, governmental
agency or arbitrator which may adversely affect Seller’s ability to perform this
Agreement or which may affect the Property.


(v)    To Seller’s knowledge, (i) Seller’s use of the Real Property is in
material compliance with all statutes, ordinances, rules, regulations, orders
and requirements of all federal, state and local authorities and any other
governmental entity having jurisdiction over the Property (“Laws”), and (ii) no
condition exists on the Property which violates any Laws in any material
respect. Seller has not received any notice from any such governmental entity of
any violation of any Laws.


(vi)        Seller has received no written notice of any pending or threatened
actions against Seller or the Real Property based upon the presence on the Real
Property of any species listed as threatened or endangered under the Endangered
Species Act of the United States or any law of the State of Oregon protecting
endangered or threatened animal or plant species, and Seller has no knowledge of
the current or past presence on the Real Property of any such threatened or
endangered species that would adversely affect the Purchaser’s ability to
conduct commercial timber operations on the Real Property.


(vii)    Seller (which for this purpose includes Seller’s partners, members,
principal stockholders and managers) (x) has not been designated as a
“specifically designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, <http://www.treas.gov/ofac/t11sdn.pdf> or at any
replacement website or other replacement official publication of such list and
(y) is currently in compliance with and will at all times during the term of
this Agreement remain in compliance with the regulations of the Office of
Foreign Asset Control of the Department of the Treasury and any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action relating thereto.






97085121.1 0067129-00001    11
    

--------------------------------------------------------------------------------

    


(viii)        Except as disclosed in the Phase I, Neither Seller nor, to
Seller’s knowledge, any other person has used any portion of the Real Property
as a land fill or as a dump to receive garbage, refuse, or waste, whether or not
hazardous (other than unauthorized household refuse dump sites typical of rural
timberlands not more than 1/4 acre in size), and, except as disclosed in the
Phase I, neither Seller nor, to Seller’s knowledge, any other person has stored,
handled, installed or disposed in, on or about the Real Property any Hazardous
Substance, except for, in accordance with applicable Law, (A) the use of motor
vehicle lubricants and fuels, and (B) the application of silvicultural and
agricultural chemicals. For purposes of this warranty, the term “Hazardous
Substance” means any chemical, compound, constituent, material, waste,
contaminant (including petroleum, crude oil or any fraction thereof) or other
substance, defined as hazardous or toxic, or otherwise regulated by any of the
following laws and regulations promulgated thereunder as amended from time to
time prior to the Effective Date: (1) the Comprehensive Environmental Response,
Compensation and Liability Act (as amended by the Superfund Amendments and
Reauthorization Act), 42 U.S.C. § 9601 et seq.; (2) the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; (3) the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq.; (4) the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; (5) the Clean Water Act, 33 U.S.C. § 1251 et
seq.; (6) the Clean Air Act, 42 U.S.C. § 1857 et seq.; and (7) all laws of the
State of Oregon that are based on, or substantially similar to, the federal
statutes listed in clauses (1) through (6) of this sentence.


(ix)        Except as provided under the Unrecorded Encumbrances (including the
Timber Cutting Agreements) and under recorded instruments disclosed in the Title
Commitment and any Updates thereto: (A) to Seller’s knowledge, no third party
has any rights to enter upon the Real Property to harvest and remove any timber
therefrom; and (B) no timber or trees have been removed or harvested from the
Real Property or affected by any Casualty causing damage in excess of the
Threshold Amount since February 2, 2018 (the “Inventory Date”). For purposes of
this Agreement, “Casualty” shall mean any physical damage to or loss of the
timber on any portion of the Property by fire, earthquake, flood, insects,
disease or other calamity, or as a result of timber trespass or unauthorized
harvest.


(x)        except for the Unrecorded Encumbrances, to Seller’s knowledge, there
are no unrecorded contracts, leases, or other agreements that affect the
ownership, use or operation of the Real Property and that would be binding on
Purchaser after the Closing date.
    
(xi)        to Seller’s knowledge, except as disclosed in the Title Commitment
and any Updates thereto, (A) no taxes or assessments relating to the Property
are delinquent, and (B) there are no special taxes, assessments or charges
proposed, pending or threatened against the Property. During the period of
Seller’s ownership of the Real




97085121.1 0067129-00001    12
    

--------------------------------------------------------------------------------

    


Property, neither Seller nor, to the best of Seller’s knowledge, any other
person or entity has caused any portion of the Real Property to violate the
terms and conditions of any program in which such portion is enrolled that
allows reduced ad valorem real property tax assessments for agricultural or
silvicultural use.


(xii)        to Seller’s knowledge, there have been no active mining operations
conducted on the Real Property during the period in which Seller has owned the
Real Property, and Seller has no knowledge of any proposed mineral activity on
the Real Property.


(xiii)        Subject to the limitations set forth in Section 9(d) and 9(e)
below, if Purchaser exercises the Option, Seller will hold harmless, indemnify
and defend Purchaser from and against any and all obligations, liabilities,
claims, liens or damages suffered or incurred by Purchaser or imposed against
the Property on account of any breach of any representation or warranty of
Seller set forth in this Section 9(a).


(b)    For purposes of this Agreement, “Seller’s knowledge” and similar phrases
with respect to matters known by Seller shall be defined as the present, actual
knowledge possessed by Sarah Hall and Jack Stover, without any duty of inquiry.


(c)    Purchaser hereby warrants and represents to Seller, as of the Effective
Date and as of Closing, that:


(i)     Purchaser is a corporation duly organized and validly existing under the
laws of the State of Maryland.


(ii)    Purchaser has the full right, power and authority to enter into and
perform its obligations under this Agreement; and no consent, approval, order or
authorization of any court or other governmental entity is required to be
obtained by Purchaser in connection with the execution and delivery of this
Agreement or the performance hereof by Purchaser.






97085121.1 0067129-00001    13
    

--------------------------------------------------------------------------------

    


(d)    Notwithstanding anything herein to the contrary, all representations and
warranties contained in this Section 9 shall survive the Closing and the
delivery of the conveyance instruments to Purchaser for a period of one (1) year
after the Closing Date (the “Survival Period”). No claim for a breach of any
Seller representation or warranty, or the failure or default of a covenant or
agreement of Seller that survives Closing, shall be actionable or payable unless
written notice containing a description of the specific nature of such breach
shall have been delivered by Purchaser to Seller prior to the expiration of the
Survival Period. The maximum amount that Purchaser shall be entitled to collect
from Seller in connection with all suits, litigation or administrative
proceedings resulting from all breaches by Seller of any Seller representations
or any covenants of Seller shall in no event exceed ten percent (10%) of the
Purchase Price in the aggregate.


(e)    The indemnification provisions set forth in this Section 9 shall provide
the parties’ exclusive post-Closing remedy for breach of any representation or
warranty set forth in this Agreement. Notwithstanding anything in this Agreement
to the contrary, the limitations on remedies set forth in this Section and
elsewhere in this Agreement  shall not apply to or limit in any way any
post-Closing rights or remedies (i) contained in or derived from the Deed or the
other conveyance documents delivered at Closing, (ii) arising out of any fraud
or intentional misconduct on the part of either party hereto, or (iii) any right
of contribution or indemnification existing under any statute or law resulting
from the existence on the Closing date of any “Recognized Environmental
Condition” (as such term is defined in ASTM Practice E 2247-16 Standard Practice
for Environmental Site Assessments: Phase I Environmental Site Assessment
Process for Forestland or Rural Property) affecting the Property.


10.    Brokerage Commission. Seller shall indemnify and hold Purchaser harmless
from all claims, losses, liabilities and expenses (including but not limited to
reasonable attorneys’ fees and court costs actually incurred) which Purchaser
may incur on account of any claim which may be asserted against Purchaser,
whether or not meritorious, by any broker or other person on the basis of any
agreements made or alleged to have been made by or on behalf of Seller for
commissions or other compensation for bringing about the transaction
contemplated by this Agreement. Purchaser shall indemnify and hold Seller
harmless from all claims, losses, liabilities and expenses (including but not
limited to reasonable attorneys’ fees and court costs actually incurred) which
Seller may incur on account of any claim which may be asserted against Seller,
whether or not meritorious, by any broker or other person on the basis of any
agreements made or alleged to have been made by or on behalf of Purchaser for
commissions or other compensation for bringing about the transaction
contemplated by this Agreement. This Section 10 shall survive the Closing or any
termination, cancellation or expiration of this Agreement.


11.    Prorations of Income; Taxes; Expenses.






97085121.1 0067129-00001    14
    

--------------------------------------------------------------------------------

    


(a)    All rent and other income and all expenses relating to the Property
(other than any deficit or surplus balances under BLM road use agreements) shall
be prorated as of the date of Closing. If the actual rent and other income and
all expenses relating to the Property are not known as of the date of Closing,
then within thirty (30) days after Closing or the date such amounts became known
(whichever is later), Seller and Purchaser shall reconcile such actual rent and
other income and all expenses with the prorations done at Closing, and an
adjusting payment shall be made between the parties to effectuate the final
prorated amounts. This obligation shall survive the Closing.


(b)    Ad valorem real property taxes on the Property and special assessments
(including, without limitation, fire protection district assessments) shall be
prorated as of the Closing Date. If actual tax bills for the calendar year of
Closing are not available, said taxes shall be prorated based on tax bills for
the previous calendar year and the parties hereto agree to cause a reproration
of said taxes upon the receipt of tax bills for the calendar year of Closing and
an adjusting payment shall be made between the parties to effectuate the final
prorated amounts. This obligation to reprorate shall survive the closing of the
purchase and sale contemplated hereby. If the Real Property is not designated a
separate tax parcel from any real property which is not being purchased by
Purchaser under this Agreement, the taxes for such tax parcel shall be adjusted
to an amount bearing the same relationship to the total tax bill which the
acreage contained within the Real Property bears to the acreage contained within
the total real property included within said tax bill.


(c)    Purchaser and Seller shall each pay one-half of the Escrow Agent’s
standard closing fees for the transaction. Purchaser shall pay the costs of
recordation of the Deed.






97085121.1 0067129-00001    15
    

--------------------------------------------------------------------------------

    


(d)    Seller shall pay any and all fees, costs and expenses for title searches
and examinations and other title-related charges in connection with obtaining
the initial Title Commitment (if any charged separately from the Basic Title
Policy premium), and the premium for the issuance of a single standard coverage
owner’s policy of title policy in the amount of the Purchase Price and without
endorsements or extended coverage insuring Purchaser of good and marketable
title to the Real Property, subject only to the Permitted Encumbrances and the
standard printed exceptions appearing in such policy form (the “Basic Title
Policy”). Purchaser shall pay any and all fees, costs and expenses for any
additional title searches and examinations and other title-related charges (if
any charged separately from the Basic Title Policy premium) in connection with
the issuance of any Updates or any title search and examination which is
required in connection with any Title Objection Notice or Supplemental Title
Objection Notice delivered by Purchaser. Purchaser shall also pay the premium
and title related charges for any loan policies and extended coverage form
policies of title insurance and any endorsements thereto or to the Basic Title
Policy, if requested by Purchaser, and for any loan title policy required by
Purchaser’s lender; provided, however, that a commitment to issue any such loan
policies and extended coverage or endorsements shall not be a condition
precedent to Purchaser’s obligations to close the transactions contemplated by
this Agreement and Seller shall not be obligated in any event to indemnify the
Title Company to induce it to issue the Basic Title Policy or any extended
coverage or endorsements requested by Purchaser (other than a standard “gap”
indemnity, if required by the Title Company, and delivery of the Owner’s
Affidavit contemplated by Section 4(b)(v) above).


(e)    Each party shall pay its respective costs and expenses of legal
representation.


(f)    Purchaser shall be solely responsible and liable for any deferred,
rollback, recapture or other tax or assessment (“Rollback Taxes”) imposed or
charged with respect to the Property or any part thereof for or relating to any
periods prior to or subsequent to the Closing based on any change of use of the
Property by Purchaser. Seller shall be responsible for any Rollback Taxes based
upon the actions of Seller, including but not limited to the sale of the
Property to Purchaser. The provisions of this subparagraph (f) shall survive the
Closing.


12.    Default; Remedies.


(a)    If Purchaser timely exercises the Option, and the purchase and sale of
the Property contemplated hereby is not thereafter consummated on or prior to
the Closing Date (as it may be extended under this Agreement) because of a
default by Purchaser under this Agreement, then, in addition to Seller retaining
the Option Consideration, Purchaser shall reimburse Seller on demand for
Seller’s reasonable and documented third party cost and expenses incurred in
connection with this Agreement, provided said reimbursement obligation under
this Agreement, when taken collectively with the corresponding reimbursement
obligations of the seller under




97085121.1 0067129-00001    16
    

--------------------------------------------------------------------------------

    


Section 12(a) of the Other Option Agreement (as defined herein), shall not
exceed $100,000.00 in the aggregate. Purchaser’s payment of Seller’s expenses as
provided above shall be Seller’s sole remedy.


(b)    If Purchaser timely exercises the Option, and the purchase and sale of
the Property contemplated hereby is not thereafter consummated on or prior to
the Closing Date (as it may be extended under this Agreement) because of a
default by Seller under this Agreement, then Purchaser shall have the right, as
its sole and exclusive remedy, either (i) to terminate this Agreement, whereupon
Seller will return the Option Consideration to Purchaser, and the parties hereto
will have no further rights or obligations hereunder (except as otherwise
expressly provided herein), (ii) to waive any such default and proceed to
Closing, (iii) to seek specific performance of this Agreement, or (iv) if
specific performance is not available to Purchaser, Seller shall reimburse
Purchaser on demand for Purchaser’s reasonable and documented third party cost
and expenses incurred in connection with this Agreement, provided said
reimbursement obligation under this Agreement, when taken collectively with the
corresponding reimbursement obligations of the seller under Section 12(b)(iv) of
the Other Option Agreement (as defined herein), shall not exceed $100,000.00 in
the aggregate.


(c)    If the Other Option Agreement (as defined in Section 38(b) below) is
terminated for any reason, then this Agreement will automatically terminate,
with the following effect: (i) if the termination of such Other Option Agreement
was for a cause which would require the Option Consideration under such Other
Option Agreement to be returned to the purchaser thereunder, then the Seller
shall refund the Option Consideration under this Agreement to the Purchaser
herein upon termination of this Agreement; and (ii) if the termination of such
Other Option Agreement was for a cause which would permit the seller under such
Other Option Agreement to retain the Option Consideration and seek expense
reimbursement under such Other Option Agreement, then Seller shall retain the
Option Consideration under this Agreement to the Seller herein upon termination
of this Agreement and shall be entitled to expense reimbursement as provided in
Section 12(a). In the event of any such termination, neither Seller nor
Purchaser will have any further rights, duties or obligations hereunder other
than those which expressly survive a termination hereof. If the Other Option
Agreements is terminated due to a default of the seller thereunder, then
Purchaser shall have the rights set forth in Section 12(b) of this Agreement.


13.    Assignment. Except as otherwise expressly permitted in this Agreement,
neither party hereto shall assign its rights or obligations hereunder, in whole
or in part, without the prior written consent of the other party, which written
consent will not be unreasonably withheld of delayed. Notwithstanding the
foregoing, (a) Purchaser shall have the right, upon written notice given to
Seller not less than five (5) days prior to the Closing Date, to assign its
rights and obligations under this Agreement in whole or in part to any affiliate
or affiliates of Purchaser, provided that Purchaser shall remain liable for all
obligations under this Agreement to the extent arising out of or relating to
performance, acts or omissions occurring prior to Closing; and (b) Purchaser may




97085121.1 0067129-00001    17
    

--------------------------------------------------------------------------------

    


assign this Agreement at the Closing, but not earlier, to any institutional
lender or lenders as security for obligations to such lender or lenders in
respect of financing arrangements of Purchaser or any affiliates thereof with
such lender or lenders. Without limiting the generality of the foregoing,
Purchaser may elect to have some or all of the Property, and/or the timber
located thereon, conveyed directly at Closing to one or more of Purchaser’s
affiliates and in such event the Deed shall be delivered to, and the applicable
instruments of conveyance and assumption delivered at Closing shall be executed
by, such affiliate or affiliates, as applicable.


14.    No Waiver. No action or failure to act by any party hereto shall
constitute a waiver of any right or duty afforded to such party under this
Agreement, nor shall any such action or failure to act constitute an approval of
or acquiescence in any breach of this Agreement except as may be specifically
agreed in writing.


15.    Governing Law. This Agreement shall be governed by the laws of the State
of Oregon.


16.    Notice. Any and all notices, elections and communications required or
permitted by this Agreement shall be made or given in writing and shall be
delivered in person or sent by postage, pre-paid, United States Mail, certified
or registered, return receipt requested, or by a recognized overnight courier
such as FedEx or UPS, or by facsimile or e-mail, to the other parties at the
addresses set forth below, or such other address as may be furnished by notice
in accordance with this paragraph. The date of notice given by personal delivery
shall be the date of such delivery. The effective date of notice by mail,
facsimile, email or overnight courier shall be the date such notice is mailed,
faxed, emailed or deposited with such overnight courier. In the event that the
last day for giving notice hereunder or for the performance of any obligation
hereunder, including Closing, falls upon a Saturday, Sunday or a legal holiday,
the last day for said notice or performance shall be deemed to be the next day
which is neither a Saturday, Sunday nor a legal holiday.


Seller:            LRT III LLC
c/o Forest Investment Associates L.P.
15 Piedmont Center
Suite 1250
Atlanta, Georgia 30305
Attention: Sarah Hall
Email: shall@forestinvest.com


with a copy to:         Stoel Rives LLP
760 SW Ninth Ave., Suite 3000
Portland, OR 97205                
Attention: Adam H. Dittman
Attention: Mark A. Norby




97085121.1 0067129-00001    18
    

--------------------------------------------------------------------------------

    


Facsimile: (503) 220-2480
Email: adam.dittman@stoel.com
Email: mark.norby@stoel.com
            
Purchaser:            c/o CatchMark Timber Trust
Five Concourse Parkway
Suite 2325
Atlanta, Georgia 30328
Attention: John D. Capriotti
Facsimile No.: (770) 243-8172
Email: john.capriotti@catchmark.com


with a copy to:            Smith, Gambrell & Russell, LLP
Suite 3100, Promenade II
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309-3592
Attention: Mark G. Pottorff
Facsimile: (404) 685-6897
Email: mpottorff@sgrlaw.com


17.    Entire Agreement. This Agreement and the Confidentiality Agreement
contain the entire agreement among the parties hereto with respect to the
subject matter hereof and cannot be amended or supplemented except by a written
agreement signed by Seller and Purchaser.


18.    Captions. The captions of paragraphs in this Agreement are for
convenience and reference only and are not part of the substance hereof.


19.    Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained in this Agreement, or
the application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences of this Agreement, shall not be in any way
impaired, it being the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by laws.


20.    Counterparts. This Agreement may be executed in multiple counterparts
which shall be construed together as one instrument. This Agreement, including
any amendments thereto, may be executed and delivered by facsimile transmission,
with the intention that such facsimile signature and delivery shall have the
same effect as an original signature and actual delivery.






97085121.1 0067129-00001    19
    

--------------------------------------------------------------------------------

    


21.    Binding Effect. This Agreement shall bind the parties hereto and their
respective heirs, legal representatives, successors and assigns.


22.    Time; Business Day.


(a)    Time is of the essence of this Agreement; provided that in the event that
the last day for performance of any obligation hereunder falls upon a day that
is not a business day (as defined below), the last day for said performance
shall be deemed to be the next business day.


(b)    As used in this Agreement, the term “business day” shall mean any day
that is not a Saturday, a Sunday, a legal holiday in the United States of
America, or a legal holiday in the State of Oregon.


23.    Resolution of Disputes. In the event that any provision of this Agreement
refers to this Section 23 for a determination of the amount of any change in the
value of the Property or the fair market value of any portion(s) of the Property
or the timber on the Property, Seller and Purchaser will promptly make a good
faith attempt to mutually agree upon such fair market value. In the event Seller
and Purchaser are unable to so agree within the time period specified in this
Agreement after notice of the event or circumstance necessitating the need for
such determination from either party to the other party, Seller and Purchaser
will each promptly appoint an independent forestry consultant, each of which may
be a consultant previously engaged by the appointing party with respect to the
Property, and such two consultants will in turn promptly select a third
independent forestry consultant (which third consultant may not be a consultant
previously engaged by either party) to act with them in a panel to determine the
appropriate fair market valuation. The panel of consultants will reach a binding
decision within thirty (30) days of the selection of the third consultant, and
the decision of the panel of consultants as to the fair market valuation in
dispute will be final. Each party will submit its determination of value to the
panel of consultants within three (3) days of selection of the third consultant.
When making is determination of value, the panel of consultants shall select the
submission of the party that the panel determines most closely represents the
fair market valuation taking into account any guidelines set forth in the
applicable section of this Agreement, but the panel shall not be authorized to
select a different amount. Seller shall pay the cost of its appointed
consultant; Purchaser shall pay the cost of its appointed consultant; and Seller
and Purchaser shall each pay one-half (1/2) of the cost of the third consultant.
The Closing Date shall be extended to the extent necessary for such consultants
to reach such decision but not by more than forty-five (45) days.


24.    Public Announcements. Seller and Purchaser hereby agree that prior to the
Closing, except as required by applicable laws or any applicable stock exchange
rules, all press




97085121.1 0067129-00001    20
    

--------------------------------------------------------------------------------

    


releases and other public announcements with respect to the transactions
contemplated by this Agreement, including the time, form and content of such
release or announcement, shall be made only with the prior mutual written
agreement of Purchaser and Seller; provided, however, that any disclosure
required to be made under applicable law may be made only if a party required to
make such disclosure has determined in good faith and upon advice of legal
counsel that it is necessary to do so and such party has used reasonable
efforts, prior to the issuance of the disclosure, to provide the other party
with a copy of the proposed disclosure and to discuss the proposed disclosure
with the other party.


25.    Patriot Act Compliance. Purchaser represents that neither Purchaser nor
any of Purchaser’s affiliates, nor any of their respective partners, members,
shareholders or other equity owners, and none of their respective employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not attempt to
assign this contract to, contract with or otherwise engage in any dealings or
transactions or be otherwise associated with such persons or entities. Any
assignee of this contract is deemed to make this representation upon acceptance
of an assignment of this contract. Purchaser’s primary address is as set forth
in the notice section of this Agreement. Purchaser hereby covenants and agrees
that if Purchaser obtains knowledge that Purchaser or any owner of any
controlling interest in Purchaser becomes listed on the foregoing or is
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Purchaser will immediately
notify Seller in writing, and in such event, Seller will have the right to
terminate this Agreement without penalty or liability to Seller immediately upon
delivery of written notice thereof to Purchaser, in which event the Earnest
Money will be returned to Purchaser and neither party will have any further
rights or obligations under this Agreement, except for such as specifically
survive termination.


26.    Effective Date. The “Effective Date” of this Agreement will be the date
the later of Seller and Purchaser has executed this Agreement, as indicated on
the signature page(s) below.


27.    Incorporation of Exhibits. All exhibits referred to herein are hereby
incorporated in this Agreement by this reference.


28.    AS IS.    PURCHASER ACKNOWLEDGES THAT, EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN SELLER’S SPECIAL WARRANTY OF TITLE
IN THE DEED AND EXCEPT FOR SELLER’S REPRESENTATIONS




97085121.1 0067129-00001    21
    

--------------------------------------------------------------------------------

    


AND WARRANTIES CONTAINED IN SECTION 9 OF THIS AGREEMENT: (I) NO REPRESENTATIONS
OR WARRANTIES, EXPRESS OR IMPLIED, HAVE BEEN OR ARE BEING MADE BY OR ON BEHALF
OF SELLER OR ANY OTHER PERSON, INCLUDING WITH RESPECT TO THE CONDITION OR VALUE
OF THE PROPERTY OR THE TIMBER THEREON, AND SELLER HEREBY EXPRESSLY DISCLAIMS ALL
WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND SUITABILITY FOR ITS INTENDED USE, (II) IN ENTERING INTO
THIS AGREEMENT, PURCHASER HAS NOT RELIED ON AND DOES NOT RELY ON ANY SUCH
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, BY OR ON BEHALF OF SELLER OR
ANY OTHER PERSON, AND (III) PURCHASER SHALL ACQUIRE THE PROPERTY IN “AS IS,
WHERE IS, AND WITH ALL FAULTS” CONDITION ON THE CLOSING DATE.


29.    Property Data and Materials; Confidentiality Agreement. Purchaser
acknowledges that, except as may otherwise be provided in Section 9, any
information or materials provided or made available to Purchaser or its
representatives in hard copy, by facsimile or electronic transmission or via the
online data room managed by Forest Investment Associates L.P., including,
without limitation, any cost or other estimates, projections, acreage, and
timber information, the Title Commitment, other title commitments, and other
title policies, are not and shall not be deemed representations or warranties by
or on behalf of Seller. Purchaser acknowledges and agrees that Purchaser is and
will remain, until the Closing, subject to and bound by all of the prohibitions,
requirements, restrictions and other provisions of that certain Confidentiality
Agreement, dated as of February 16, 2018, between Forest Investment Associates
L.P., in its capacity as investment manager, on behalf of Seller and Purchaser
(the “Confidentiality Agreement”), and Purchaser reaffirms all of its
obligations and liabilities thereunder.


30.    No Survival. Except as otherwise provided herein, the provisions of this
Agreement shall not survive the Closing of the purchase and sale contemplated
hereby and shall be merged into the delivery of the Deed and other documents and
the payment of all monies pursuant hereto.


31.    No Solicitation. Seller agrees that it shall not after the Effective Date
and until this Agreement is terminated, directly or indirectly, through any
officer, director, employee, agent or otherwise, (a) solicit, initiate or
encourage submission of proposals, offers or expressions of interest from any
person or entity other than Purchaser relating to any acquisition or purchase of
all or a portion of the Property (any of the foregoing proposals, offers or
expressions of interest being referred to herein as an “Acquisition Proposal”),
or (b) participate in any negotiations or discussions with any person other than
Purchaser regarding, or furnish to such person any nonpublic information with
respect to, or otherwise cooperate in any way with, or assist or participate in,
facilitate or encourage, any Acquisition Proposal.






97085121.1 0067129-00001    22
    

--------------------------------------------------------------------------------

    


32.    [Intentionally Deleted]


33.    Property Information. To the extent not already delivered to Purchaser,
and to the extent transferrable, Seller shall make available to Purchaser within
ten (10) days of the date hereof copies of all title information owned by Seller
and within Seller’s possession relating the Real Property, inventory
information, GIS information, current third party contracts for silvicultural
activities with respect to the Property, and plot data from Seller’s latest
cruise of the Property (the “Property Information”). At Closing, Seller shall
deliver both hard copies and electronic versions (to the extent in existence and
to the extent transferrable) of the Property Information as Purchaser may
reasonably request; provided, however, that Seller shall have no obligation to
provide or make available to Purchaser at any time, and the term “Property
Information” shall not include: (a) any information that is subject to the
attorney-client, attorney work product doctrine or other privilege (as
reasonably and in good faith determined by Seller), (b) any information
regarding the pricing of timber, internal or external appraisals of the Real
Property, other valuations or similar pricing or financial records, or any other
information that is confidential and proprietary to Seller, (c) all
communications by Seller personnel prior to the Closing Date regarding the
transactions contemplated by this Agreement and any other documentation relating
to the negotiation, documentation, and consummation of the transactions
contemplated by this Agreement, (d) Seller’s investor and manager communications
and (e) any document or item which Seller is contractually bound to keep
confidential.


34.    Statutory Notice. THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE
WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT
TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT
AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE
SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD
INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007,
SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7,
CHAPTER 8, OREGON LAWS 2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE
PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE
CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING
TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR
215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE
EXISTENCE OF FIRE PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF
NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO
195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND
17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS
2010.






97085121.1 0067129-00001    23
    

--------------------------------------------------------------------------------

    


35.    Post-Closing Permit Transfer. Upon Seller’s completion, after Closing, of
the harvest of Unharvested Timber, if any, from the Harvest Parcels listed on
Exhibit E, or, if earlier, the date that Seller’s reservation of the Unharvested
Timber expires (such date, as to each permit, the “Post-Closing Permit Transfer
Date”), Seller shall assign the notifications of operations/permits for such
harvest unit to Purchaser and Purchaser shall be deemed to have assumed the
obligations arising under such permits, and such permits shall thereafter be
Assumed Liabilities, except that Purchaser is not assuming, and shall not be
liable for, any liabilities or obligations of Seller under such permits arising
prior to the Post-Closing Permit Transfer Date other than unperformed
reforestation obligations under such permits.
36.    Continuing Obligations. Purchaser acknowledges that the Real Property is
subject to certain reforestation and/or slash removal obligations imposed by
applicable law or governmental regulations, including, without limitation, the
Oregon Forest Practices Act, concerning the Real Property, including but not
limited to the continuing obligations under the notifications listed on attached
Exhibit G (collectively, the “Continuing Obligations”). The parties acknowledge
that the disclosures set forth in Exhibit G satisfy the statutory requirements
of ORS 527.665. As of the Closing, Purchaser assumes and agrees to perform the
Continuing Obligations at Purchaser’s sole cost and expense in a timely fashion,
and to indemnify, defend and hold Seller harmless from and against the
Continuing Obligations and any claim, loss, damage, cost or expense arising from
Purchaser’s failure to perform the same. The obligations under this Section
shall survive Closing.


37.    Fees and Expenses; Attorney’s Fees. Except as expressly provided in this
Agreement to the contrary, whether or not the transactions contemplated by this
Agreement are consummated, all legal and other costs and expenses incurred in
connection the due diligence, preparation, negotiation and execution of this
Agreement and in connection with the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses. Should any legal action or
proceeding be commenced by either party in order to enforce this Agreement or
any provision hereof or any agreement or instrument executed and delivered in
connection with this Agreement, or in connection with any alleged dispute,
breach, default, or misrepresentation in connection with any provision herein or
therein contained, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs incurred in connection with such action or proceeding,
including reasonable title insurance company charges or fees and reasonable and
necessary expert witness fee and costs of pursuing or defending any legal
action, including, without limitation, any on appeal, discovery or negotiation
and preparation of settlement arrangements, in addition to such other relief as
may be granted.






97085121.1 0067129-00001    24
    

--------------------------------------------------------------------------------

    


38.    Conditions.
(a)    Unless waived by Purchaser, if the Option is exercised, the obligations
of Purchaser to purchase the Property under this Agreement are expressly made
subject to the fulfillment in all respects of the following conditions
precedent:


(i)        the truth and accuracy as of the date of Closing of each and every
warranty and representation herein made by Seller; and


(ii)        Seller’s timely performance of and compliance with each and every
term, condition, agreement, restriction and obligation to be performed and
complied with by Seller prior to Closing under this Agreement; and


(iii)        Purchaser shall have received, in the form of a “marked binder”
delivered at Closing, an irrevocable commitment by the Title Company to issue to
Purchaser the Basic Title Policy subject only to the payment of the premiums
therefor at Closing (but, for the avoidance of doubt, the Title Company’s
commitment to issue any extended coverage or endorsements to the Basic Title
Policy or to issue loan policies to Purchaser’s lenders shall not be a condition
to Closing); and
(iv)    The seller under the Other Option Agreement (as defined below) shall
have tendered all documents required to be delivered by such seller to
consummate the transactions contemplated by the Other Option Agreement and shall
have performed or complied with all agreements and covenants to be performed or
complied with by such seller at or prior to the consummation of the transactions
contemplated by such Other Option Agreement.


In the event that Purchaser has exercised the Option, if any of the above
conditions is not satisfied on or before the Closing, Purchaser will have the
right, exercisable at Purchaser’s sole election, to exercise the remedies
described in Section 12(b), provided however, that Purchaser shall not be
entitled to exercise the remedies described in Section 12(b) if the failure of
any such condition to be satisfied is on account of any fault of Purchaser or
breach of this Agreement by Purchaser.
(b)    Unless waived by Seller, upon exercise of the Option, the obligations of
Seller to sell the Property under this Agreement are expressly made subject to
the fulfillment in all respects of the following conditions precedent:


(i)        the truth and accuracy as of the date of Closing of each and every
warranty and representation herein made by Purchaser; and






97085121.1 0067129-00001    25
    

--------------------------------------------------------------------------------

    


(ii)        Purchaser’s timely performance of and compliance with each and every
term, condition, agreement, restriction and obligation to be performed and
complied with by Purchaser prior to Closing under this Agreement; and
(iii)    The Purchaser shall have timely exercised the option under the Other
Option Agreement; and
(iv)    The Purchaser shall have tendered all documents required to be delivered
by Purchaser to consummate the transactions contemplated by that certain Option
Agreement dated of even date herewith between Purchaser and LRT IV LLC, a
Delaware limited liability company (the “Other Option Agreement”) and shall have
performed or complied with all agreements and covenants to be performed or
complied with by Purchaser at or prior to the consummation of the transactions
contemplated by such Other Option Agreement.


In the event that Purchaser has exercised the Option, if any of the above
conditions is not satisfied on or before the Closing, Seller will have the
right, exercisable at Seller’s sole election, to exercise the remedies described
in Section 12(a) provided however, that Seller shall not be entitled to exercise
the remedies described in Section 12(a) if the failure of any such condition to
be satisfied is on account of any fault of Seller or breach of this Agreement by
Seller.




39.    [signatures commence on following page]

IN WITNESS WHEREOF, this Agreement has been duly executed, sealed and delivered
by the parties hereto the day and year first above written.




Date of Seller’s Execution:


________________________




 
SELLER:


LRT III LLC, a Delaware limited liability company




By:               
      Name: Charles L. VanOver
      Title: Vice President







[signatures continue on following page]

 
 
 


Date of Purchaser’s Execution:


________________________






 


PURCHASER:


CATCHMARK TIMBER TRUST, INC., a
Maryland corporation




By: _________________________ (SEAL)
Name: _______________________
Title: _________________________


 
 
 







[end of signatures]

Schedule of Exhibits


Exhibit A-1     -     Real Property Descriptions
Exhibit A-2    -    Maps Depicting Real Property
Exhibit B    -    Form of Deed
Exhibit C    -    Certain Title Matters
Exhibit D    -    Schedule of Unrecorded Encumbrances
Exhibit E    -    Harvest Parcels
Exhibit F    -    Form of Assignment and Assumption Agreement
Exhibit G    -    Continuing Obligations
Exhibit H    -    Form of Post-Closing Harvest Agreement
Exhibit I    -     Form of Owner’s Affidavit

EXHIBIT A-1


Real Property Descriptions


bandon_image1a01.gif [bandon_image1a01.gif]


TOGETHER WITH access easement rights contained in Reciprocal Right of Way and
Road Use Agreement as recorded as Document No. 93-12-0636 and amended by
instrument recorded as Document No. 2009-2338, Coos County, Oregon records; as
affected by Partial Quitclaim, Assignment and Assumption of Reciprocal Right of
Way and Road Use Agreement and Consent to Assignment recorded as Instrument No.
2013-9414, Coos County, Oregon records.


bandon_image2a01.gif [bandon_image2a01.gif]


bandon_image3a01.gif [bandon_image3a01.gif]


bandon_image4a01.gif [bandon_image4a01.gif]
bandon_image5a01.gif [bandon_image5a01.gif]
TOGETHER WITH access easement rights contained in Easement Agreement dated
September 10, 2013 and recorded as Document No. 2013-9416, records of Coos
County, Oregon. (As to Parcels 35, 36, 37 and 38)
bandon_image6a01.gif [bandon_image6a01.gif]
TOGETHER WITH access easement rights contained in Easement Agreement dated
September 10, 2013 and recorded as Document No. 2013-9416, records of Coos
County, Oregon. (As to Parcels 40 and 41)


bandon_image7a01.gif [bandon_image7a01.gif]
bandon_image8a01.gif [bandon_image8a01.gif]


bandon_image9a01.gif [bandon_image9a01.gif]
bandon_image20.gif [bandon_image20.gif]
TOWNSHIP 29 SOUTH, RANGE 11 WEST


Parcel 66


Section 20: Beginning at the point on intersection of the West boundary of the
SE 1/4 of the SW 1/4 of Section 20, Township 29 South, Range 11 West of the
Willamette Meridian, Coos County, Oregon, with the North boundary of that
certain strip of land conveyed to the State of Oregon, by and through its State
Highway Commission by deed recorded in Book 282, Page 432, Deed Records of Coos
County, Oregon; thence Northerly along the West boundary of said SE 1/4 of the
SW 1/4 222 feet, more or less, to the South boundary of the Old State Highway
No. 42; thence Easterly along said Highway for 297 feet, more or less to a small
creek; thence in a Southerly direction along said creek 473 feet, more or less,
to a point on the North boundary of said strip of land heretofore conveyed to
the State of Oregon, above referred to, at a point which is 215 feet Easterly of
the point of beginning; thence Southwesterly along said North boundary of said
strip of land, 215 feet, more or less, to the point of beginning.







EXHIBIT A-2


Maps Depicting Real Property


(See attached)

EXHIBIT B


FORM OF SPECIAL WARRANTY DEED




After Recording, Return To:
[_____________]
[_____________]
[_____________]


Until A Change Is Requested,
Send All Tax Statements To:


[_____________]
[_____________]
[_____________]
 

Space above reserved for recorder


STATUTORY SPECIAL WARRANTY DEED


LRT III LLC, a Delaware limited liability company (“Grantor”), conveys and
specially warrants to [_______________], a [_______________] (“Grantee”), the
real property located in Coos County, Oregon, described on the attached
Exhibit A, together with Grantor’s right, title and interest in the following:
all buildings, structures, and other improvements located thereon, all
tenements, hereditaments, easements, appurtenances and privileges thereto
belonging, all trees, timber, sand, gravel, rock and crops now located thereon
or thereunder, and all oil, gas and mineral rights and interests in said real
property not reserved or conveyed by Grantor or Grantor’s predecessors in title
(collectively, the “Property”), free of encumbrances created or suffered by the
Grantor except as specifically set forth herein.
SUBJECT TO, and excepting and excluding from the covenants and warranties
described herein and in ORS 93.855, the matters set forth on attached Exhibit B.
The true consideration for this conveyance is $_______________.


[TIMBER RESERVATION TO BE INSERTED IF THERE IS UNHARVESTED TIMBER ON HARVEST
PARCELS]


Grantor hereby excepts from the conveyance made herein and reserves for itself
and for the benefit of Grantor’s successors, assigns and contract timber buyers
all timber standing or fallen and located on the portions of the Property which
are cross-hatched on Exhibit C attached hereto for a period not to exceed one
(1) year from the date of this Deed, as such time for removal may be further
extended pursuant to the terms of the Post Closing Harvest Agreement defined
below (the “Timber Reservation”). Grantor’s reserved rights to enter the
Property and to remove the timber reserved to Grantor under the foregoing Timber
Reservation is governed by the terms and conditions of a separate unrecorded
Post Closing Harvest Agreement entered into between Grantor and Grantee of even
date with this deed (the “Post Closing Harvest Agreement”). Upon the expiration
of the time for removal of timber subject to the foregoing Timber Reservation,
all rights, title and interest to all such timber remaining on the Property
shall automatically pass to Grantee.


BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE
RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010.


DATED as of [_____________________], 2018.


LRT III LLC,
a Delaware limited liability company




By:                         
Name:                         
Title:                         




STATE OF OREGON    )
)ss.
County of __________    )


The foregoing instrument is acknowledged before on [_______________], 2018, by
[__________________], as [____________________] of LRT III LLC, a Delaware
limited liability company.




        
Notary Public for Oregon
Commission No.:        
My commission expires:         
    
Exhibit A


Legal Description of Property


[Insert legal description]






Exhibit B


Exceptions to Title


1.
[INSERT PERMITTED ENCUMBRANCES THAT BECOME PERMITTED ENCUMBRANCES UNDER THE
AGREEMENT AND EXHIBIT C (OF OPTION AGREEMENT) MATTERS]





EXHIBIT C


Certain Title Matters




1.
Liens for taxes, assessments and other governmental charges which are not yet
due and payable.



2.
Rights of third parties in and to any oil, gas and other minerals or other
substances of any kind or character as may have been reserved by or conveyed to
others prior to the Effective Date and any leases concerning any of such
previously reserved or conveyed oil, gas, other minerals or other substances in,
on or under the Real Property.



3.
All matters that would be revealed by a current and accurate survey or
inspection of the Real Property.



4.
Any loss or claim due to lack of access to any portion of the Real Property.



5.
Existing zoning, forestry, building and land use restrictions, codes,
ordinances, rules and regulations affecting the Real Property or the use
thereof.



6.
Rights of parties in possession pursuant to the Unrecorded Encumbrances.



7.
Rights of others in and to any creeks, rivers, lakes or streams located on or
adjoining the Real Property, including any rights of the United States of
America, of the State of Oregon or any other parties whatsoever, in the use and
continuous flow of any brooks, streams or other natural water courses or water
bodies, riparian rights, navigational servitudes, or right to the beds and banks
of such water courses below the ordinary high-water mark thereof.



8.
Existing road rights of way and the right of the public to use such roads.



9.
Existing railroad rights of way and easements.



10.
Existing utility easements and rights of way.



11.
Rights, if any, relating to the construction and maintenance in connection with
any public utility of wires, poles, pipes, conduits and appurtenances thereto,
on, under, above or across the Real Property.



12.
Indian treaty or aboriginal rights, including easements and equitable
servitudes.



13.
All water districts, water rights, restrictions or reservations outstanding in
third parties.



14.
Possible additional taxes and penalties that may be assessed if the Real
Property is disqualified for assessment on the basis of forestland or farmland
use.



15.
Reservations in federal patents and acts authorizing the same.



16.
If applicable, the Timber Reservation to be contained in the Deed.



17.
Any Pre-Closing Easements which are entered by Seller pursuant to Section 5(e)
of this Agreement.












EXHIBIT D


Schedule of Unrecorded Encumbrances


•
Timber Cutting Agreements

1.
Pay as Cut Timber Cutting Right Contract No. 565-17-17 dated April 25, 2017,
between LRT III LLC, as seller, and Swanson Group MFG, as purchaser.

2.
Pay as Cut Timber Cutting Right Contract No. 565-17-25 dated December 4, 2017,
between LRT III LLC, as seller, and D&H Logging Co., as purchaser.

•
Temporary Access Licenses

1.
License Agreement dated May 2, 2017, between LRT III LLC, as Licensor, and
Southport Forest Products, LLC, as Licensee.

2.
Short Form Tramway Agreement (Tailholds/Guylines) dated June 14, 2017, between
LRT III LLC, as licensor, and Moore Mill & Lumber Co., as licensee.

3.
Temporary Access Letter Agreement for Crosby Road dated March 12, 2018, between
LRT III LLC, and 3H Forestry & Land Management.

4.
Temporary Access Letter Agreement for the Elk Creek LWD Placement dated February
1, 2018, between LRT III LLC, and Coquille Watershed Association.

5.
Temporary Access Letter Agreement for Adamek Timber Sale dated October 3, 2017,
between LRT III LLC, and Scott Timber Co.

•
Permits

1.
Permit for Water Line dated March 6, 2017, between LRT III LLC, as landowner,
and William and Donna Wassman, as permittee.

2.
Permit for Water Line dated May 15, 2017, between LRT III LLC, as landowner, and
Robert Anderson, as permittee.

•
Hunting License Agreements

1.
Hunting License Agreement dated March 12, 2018, between LRT III LLC, as
licensor, and Ted McNeely, as licensee.

•
Other Agreements

1.
Contract for Patrol of Timberlands (Sheriff’s Office) dated effective July 1,
2017, between LRT III LLC and the Board of Commissioners of Coos County, Oregon

 



EXHIBIT E


Harvest Parcels


The Harvest Parcels shall include the parcels depicted on the following maps,
each such map being the map attached as Exhibit A to the applicable Timber
Cutting Agreement and identifying the “Sale Area” as defined therein. The
acreage shown on each of the following maps is an approximation determined by
GIS mapping.


LRT III LLC

bandon_image11.jpg [bandon_image11.jpg]


LRT III LLC
bandon_image19.gif [bandon_image19.gif]


EXHIBIT F


Form of Assignment and Assumption Agreement


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Agreement”), dated as of
_______________ ___, 2018, is by and between LRT III LLC, a Delaware limited
liability company (“Assignor”), and ________________, a _________________
(“Assignee”).
Assignor and CatchMark Timber Trust, Inc., a Maryland corporation (“CTT”) have
entered into that certain Option Agreement, dated as of _____________ ____,
2018, by and between Assignor, as seller, and CTT, as buyer, as assigned by CTT
to Assignee (as it may have been amended, the “Option Agreement”). All
capitalized terms used in this Agreement but not otherwise defined herein are
given the meanings set forth in the Option Agreement.
For good and valuable consideration as recited in the Option Agreement, the
receipt and adequacy of which are hereby acknowledged, Assignor and Assignee
agree as follows:
1.Assignment. Effective as of the Closing Date, Assignor, to the extent of its
interest therein, hereby sells, assigns, transfers and conveys to Assignee, to
the extent assignable, all of Assignor’s right, title and interest in, to and
under the Unrecorded Encumbrances set forth on attached Exhibit A (the
“Assignment”).
2.    Assumption. Effective as of the Closing Date, Assignee hereby purchases,
acquires and accepts the foregoing Assignment from Seller, and Assignee further
hereby assumes and agrees to pay, honor and discharge when due the Assumed
Liabilities.
3.    Indemnification.
(a)    Assignee hereby agrees to indemnify, defend and hold harmless Assignor
for, from and against, and will reimburse Assignor for, any and all actions,
claims, costs, damages, demands, expenses (including reasonable attorneys’
fees), loss and liability, of any nature whatsoever, arising out of or in any
way related to the Assumed Liabilities and to the failure of Assignee to pay and
perform the obligations under the Unrecorded Encumbrances set forth on attached
Exhibit A, arising on or after the Closing Date.
(b)    Assignor hereby agrees to indemnify, defend and hold harmless Assignee
for, from and against, and will reimburse Assignee for, any and all actions,
claims, costs, damages, demands, expenses (including reasonable attorneys’
fees), loss and liability, of any nature whatsoever, arising out of or in any
way related to the failure of Assignor to pay and perform the obligations under
the Unrecorded Encumbrances set forth on attached Exhibit A arising prior to the
Closing Date.
4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Oregon without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Oregon or any other jurisdiction).
5.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement notwithstanding that all parties are not
signatories to the same counterpart. A signed copy of this Agreement delivered
by facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
6.    General. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.


[Signatures on following pages.]


IN WITNESS WHEREOF, each of Assignor and Assignee has caused this Assignment and
Assumption Agreement to be executed by its duly authorized representative with
the intent that it be effective as of the date set forth above.


Assignor:    


LRT III LLC,
a Delaware limited liability company


By:     
Name:
Title:






Assignee:


_____________________,
a ________________________






By:     
Name:
Title:
EXHIBIT A
To
Assignment and Assumption Agreement


•
Temporary Access Licenses

1.
License Agreement dated May 2, 2017, between LRT III LLC, as Licensor, and
Southport Forest Products, LLC, as Licensee.

2.
Short Form Tramway Agreement (Tailholds/Guylines) dated June 14, 2017, between
LRT III LLC, as licensor, and Moore Mill & Lumber Co., as licensee.

3.
Temporary Access Letter Agreement for Crosby Road dated March 12, 2018, between
LRT III LLC, and 3H Forestry & Land Management.

4.
Temporary Access Letter Agreement for the Elk Creek LWD Placement dated February
1, 2018, between LRT III LLC, and Coquille Watershed Association.

5.
Temporary Access Letter Agreement for Adamek Timber Sale dated October 3, 2017,
between LRT III LLC, and Scott Timber Co.



•
Permits

1.
Permit for Water Line dated March 6, 2017, between LRT III LLC, as landowner,
and William and Donna Wassman, as permittee.

2.
Permit for Water Line dated May 15, 2017, between LRT III LLC, as landowner, and
Robert Anderson, as permittee.



•
Hunting License Agreements

2.
Hunting License Agreement dated March 12, 2018, between LRT III LLC, as
licensor, and Ted McNeely, as licensee.



•
Other Agreements

1.
Contract for Patrol of Timberlands (Sheriff’s Office) dated effective July 1,
2017, between LRT III LLC and the Board of Commissioners of Coos County, Oregon











97085121.1 0067129-00001    26
    

--------------------------------------------------------------------------------


        


EXHIBIT G


Continuing Obligations


Reforestation and slash disposal obligations in connection with the following
operations on the Real Property:


1.
Notification of Operations/Permit # 2017-740-02879 with respect to Pay as Cut
Timber Cutting Right Contract No. 565-17-17 dated April 25, 2017, between LRT
III LLC, as seller, and Swanson Group MFG, as purchaser.

2.
Notification of Operations/Permit # 2017-740-13721 with respect to Pay as Cut
Timber Cutting Right Contract No. 565-17-25 dated December 4, 2017, between LRT
III LLC, as seller, and D&H Logging Co., as purchaser.

3.
Notification of Operations/Permit # 2017-740-03519 with respect to Contract No.
567-17-22 dated October 9, 2017, between LRT III LLC, and Scott Timber Co., and
the related Temporary Access Letter Agreement for Adamek Timber Sale dated
October 3, 2017, between LRT III LLC, and Scott Timber Co.






EXHIBIT H


Form of Post Closing Harvest Agreement




POST-CLOSING HARVESTING AGREEMENT


This Post-Closing Harvesting Agreement (the "Agreement") is made by and between
_______________, a ________________ (hereinafter referred to as "Owner"), and
LRT III LLC, a Delaware limited liability company (hereinafter referred to as
"Seller"), as of the ___ day of __________, 2018.


W I T N E S S E T H:


For and in consideration of the mutual promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, it is agreed by and between the parties hereto as
follows:


1.
Timberland Sale and Timber Reservation: Seller has conveyed to Owner by
Statutory Special Warranty Deed dated on the date hereof certain timberland
located in Coos County, Oregon (the "Property"). Seller has reserved from
Seller’s conveyance to Owner all timber standing and fallen and located on the
portions of the Property shown on Exhibit “A” attached hereto and hereby made a
part hereof (such reserved timber, the “Timber” and such reservation, the
“Timber Reservation”). Seller has entered into those timber sale contracts
listed on Exhibit “B” attached hereto (the “Timber Contracts”) pursuant to which
the respective timber buyers under such contracts have the right to harvest the
Timber more particularly described in such Timber Contract. Seller and Owner are
entering into this Agreement to define and acknowledge the responsibilities and
obligations of Seller and Owner with respect to the harvesting of the Timber
reserved to Seller in the Timber Reservation.



2.
Cutting & Access Rights: Seller, its timber buyers under the Timber contracts,
and their respective employees, contractors, agents and assigns (collectively,
“Permittees”) shall be entitled to enter the Property and to cut and remove the
Timber on or before ____________, 2019 (as it may be extended as provided
herein, the “Removal Date”, with the period from the date hereof through and
including the Removal Date being hereinafter referred to as the “Term”. Seller
and its Permittees shall have no further rights to enter the Property or cut the
Timber after the Removal Date. Owner hereby grants to Seller and its Permittees
rights of ingress and egress with workers, machinery and equipment on the
Property and any adjoining property of Owner, but only to the extent necessary
to conduct such timber cutting and removal. Seller’s and its Permittees’ use of
Owner’s existing roads or any new roads permitted to be constructed by the terms
of the Timber Contracts shall be at Seller’s and such Permittees’ own risk.
Seller and its Permittees shall be entitled to construct such new roads as are
contemplated under the Timber Contracts. Owner shall not be liable for any
latent or patent defect in any roadway nor shall Owner be liable for any damages
or injuries sustained by Seller or Seller’s Permittees, or any other individual
or entity acting by, for or under Seller or its Permittees hereunder, arising
out of or resulting from the use of said roads, except to the extent such
damages or injuries are caused by Owner’s gross negligence or willful
misconduct. Seller agrees to conduct its activities at all times so as to
minimize damage to Owner’s roads and agrees to repair any damage to Owner’s
roads caused by Seller or Seller’s Permittees.



3.
Seller’s Operations: Seller shall conduct its timber cutting and removal under
this Agreement in the manner provided in the Timber Contracts and otherwise in a
prudent and responsible manner, using generally accepted and sound silvicultural
and harvesting procedures and practices in order to protect and preserve in all
respects the land upon which said timber is located and any adjoining timber and
lands of Owner. Trees shall be cut as low to the ground as practical in
accordance with generally acceptable industry standards. Seller shall repair all
fences or structures damaged by its operations. Seller shall leave all fire
breaks, property lines, running streams and drainage ditches clear of logs,
timber, limbs and debris. All oil drums, cans, bottles, cartons, limbing bars,
loading decks, abandoned equipment and other debris shall be removed from the
Property upon completion of Seller’s harvesting operations at Seller’s expense.
If repairs are not made or if the debris is not removed and cleared promptly
after notice from Owner, Owner may undertake such repair or removal for Seller’s
account, and Seller shall be liable to Owner for any reasonable expenses
incurred in repairing or removing same. Seller shall not, under any
circumstances, bury any material underground.



Seller acknowledges that a higher degree of care is required when the Property
is abnormally wet and that such condition may require Seller to stop or
interrupt its operations hereunder. Owner reserves the right to suspend Seller’s
harvesting operations when Owner reasonably deems significant site damage will
result from continued operations; provided that in the event of any such
suspension, the Removal Date shall automatically be extended for the same number
of days that such suspension was in effect.


All timber harvesting operations shall be conducted in compliance with the Best
Management Practices (BMP) guidelines of the State of Oregon and in compliance
with applicable law.


4.
Owner’s Inspection: Owner shall have the right, at any time, to inspect the
Property upon which the Timber is located for the purpose of ascertaining
whether the requirements of this Agreement are being met. In the event any
violations are discovered or ascertained by Owner, then Owner shall provide
written notice of such violations to Seller, and Seller shall have a reasonable
amount of time thereafter to remedy such violations. If Seller fails to remedy
such violations within a reasonable amount of time, Owner shall have the right
to remedy the same, and Seller shall reimburse Owner for the cost thereof.



5.
Payment for Unauthorized Cutting: The cutting or materially damaging of any
trees not permitted to be cut hereunder shall be paid for by Seller at the rate
of 150% of the then current market value of said timber.



6.
Indemnification & Hold Harmless: Seller does hereby agree to indemnify and hold
harmless Owner in connection with and from any and all causes of action,
liabilities, losses, damages, injuries, claims, costs (including reasonable
attorney fees) or litigation, arising out of, attributable to, resulting from or
due to: (a) the activities and operations of Seller or its Permittees on the
Property, except to the extent such are caused by the gross negligence or
willful misconduct of Owner, or its agents or employees; and (b) any violation
or default under any of the Timber Contracts.



7.
Insurance: During the Term, Seller shall maintain a general liability insurance
policy, with coverage in an amount not less than $2,000,000.00, insuring for
covered losses arising out of Seller’s presence and activities on the Property.
In lieu of coverage in the amount of $2,000,000, Seller may maintain general
liability coverage on a per occurrence basis of $1,000,000 and excess umbrella
coverage on a per occurrence basis of $1,000,000. The aforesaid insurance shall
be obtained from a company reasonably satisfactory to Owner and licensed to do
business in the State of Oregon. Such insurance policy or policies shall name
Owner and Owner’s manager, CatchMark Timber Operating Partnership, L.P., as
additional insureds, and shall provide for at least thirty (30) days’ written
notice to Owner prior to cancellation, termination, modification or change of
any such policy. A certificate thereof, together with satisfactory evidence of
payment of the premium thereon, shall be deposited with Owner on or before the
commencement of harvest by Seller or any timber buyer or, if later, the date of
this Agreement. Owner makes no representation that the limits of liability
specified to be carried by Seller under the terms hereof are adequate to protect
Seller. If Seller deems this insurance to be inadequate, Seller shall, at its
own expense, provide such additional insurance as necessary.



8.
Fire Protection: Seller shall use all reasonable and customary precautions and
procedures to prevent fires on the Property or any adjacent lands of Owner. In
the event of any such fire caused by Seller or its Permittees of which Seller is
aware, Seller shall promptly notify Owner, and shall use reasonable efforts to
cause Seller’s Permittees carrying on said timber operations, to assist in
controlling said fire. Owner specifically reserves the right to prohibit the
making of fires on the Property if it is deemed advisable to do so, and further
reserves the right to temporarily stop or interrupt Seller’s operations
hereunder if conditions are such that, in Owner’s discretion, continued
operations are reasonably likely to start forest fires. In the event Owner so
requires suspension of harvesting, or suspension of harvesting is required by
the Oregon Department of Forestry or other agency due to fire risk, the Removal
Date shall automatically be extended for the same number of days that such
stoppage or suspension was in effect.



9.
Compliance with Laws, Etc.: Seller shall comply with all federal, state and
local laws, rules, and regulations applicable to the operations contemplated by
this Agreement, including, without limitation, environmental
protection/pollution laws and regulations, workmen’s compensation laws and
regulations, and the securing by Seller of all necessary licenses and permits
incidental to said operations, provided, that Owner shall be responsible for
complying with any reforestation and slash disposal requirements with respect to
the Property. Seller further covenants and agrees that it will not conduct its
operations in a manner which could cause Owner to be in violation of any
federal, state or local law, rule or regulation. Except with respect to
reforestation and slash disposal obligations, Seller covenants and agrees to
hold Owner harmless from and/or reimburse Owner from any costs including fees
imposed by any federal, state or local agency and attorney fees which may result
from Seller’s failure to fully comply with such laws, rules and regulations or
from any cost which may result from Seller’s conduct which exposes Owner to a
violation of such laws, rules and regulations.



10.
Severance Taxes: Seller shall pay such severance tax and all assessments as may
now or hereafter be required to be paid by the laws of the State of Oregon, if
any, in connection with its removal of the Timber hereunder.



11.
Default: Either party may exercise any rights or remedies available to it in any
court of law or equity. In addition to all other remedies, Owner, in the event
of Seller’s default in any provision of this Agreement, shall have the right to
order that Seller immediately stop its harvesting operations whereupon Seller
will cease its operations until the default is corrected. If the default is not
corrected within thirty (30) days, at Owner’s option this Agreement may be
terminated; provided, however, in the event such default cannot be corrected
within thirty (30) days, such thirty (30) day period shall be extended for a
reasonable amount of time so long as Seller is diligently pursuing correction
thereof. No extension of the cutting period will be granted in the event of such
default and extension of operations.



Owner’s right to terminate as set forth in this Paragraph 11 shall be a right in
addition to collection of any damages, including costs of repair, sustained by
Owner which arise out of or result from Seller’s breach of the provisions
contained in this Agreement. The remedies provided for in this paragraph are in
addition to any other remedies permitted in this Agreement or allowed by law.


12.
Notice: Seller shall notify Owner at the address listed in Paragraph 16 below,
with regard to cutting activity as follows:



a.
At the beginning of any road construction or the cutting of the Timber.

b.
Upon completion of the cutting operation or when the cutting operation moves
onto or off of the Property.



13.
Assignment: This Agreement shall not be assigned by Seller, in whole or in part,
without the prior written consent of Owner.



14.
Bankruptcy, etc.: This Agreement may be terminated by Owner in the event of the
filing of any bankruptcy or insolvency action or proceedings by or against
Seller.



15.
Owner’s Retained Rights; Warranty: Title to the Property on which the Timber is
located shall remain vested in Owner. This Agreement is made subject to any
rights outstanding under any existing oil, gas or any other mineral leases or
contracts covering all or any part of the Property, whether the same be recorded
or otherwise, and to any rights outstanding under any other contracts, leases,
easements, rights-of-way or roads as may be evidenced by possession, use, survey
or which are of record.



16.
Miscellaneous:



a.
This Agreement contains the entire agreement of the parties hereto, and both
parties acknowledge that neither party has made any promise or representations
or offered any inducement, except as herein set forth with regard to the subject
matter of this Agreement. There shall be no alteration or modification of this
Agreement, other than by an appropriate written instrument executed by the
parties hereto or their respective successors in interest.

b.
The paragraph titles herein are for purposes of convenience only and shall in no
way be held to explain, modify or aid in the interpretation, construction or
meaning of the provisions of this Agreement.

c.
The terms Seller and Owner shall and do include and extend to the contractors,
representatives, successors, heirs and assigns of the parties hereto. The rights
of Seller under this Agreement extend to the respective timber buyers under the
Timber Contracts, and each of such timber buyer’s contractors, agents and
employees.

d.
Any delay or failure by Owner in the strict enforcement of the provisions of
this Agreement with respect to any default by Seller hereunder shall not
constitute a waiver of Owner’s rights respecting such default or any other
default hereunder. All indemnities, rights and remedies provided for herein
shall survive the expiration or earlier termination of this Agreement.

e.
This Agreement shall be construed under the laws of the State of Oregon.

f.
Time is of the essence of this Agreement.

g.
Any notices contemplated under this Agreement shall be deemed sufficient if
mailed to the Owner at c/o CatchMark Timber Trust, Inc., Five Concourse Parkway,
Suite 2325, Atlanta, Georgia 30328, Attn: John D. Capriotti, and Seller at c/o
Forest Investment Associates L.P., 15 Piedmont Center, Suite 1250, Atlanta,
Georgia 30305, Attn: Sarah Hall.



IN WITNESS WHEREOF, Owner and Seller have caused this Agreement to be duly
executed by authorized representatives as of the date first written above.


[Signatures begin on following page]




"OWNER"




________________________, a_______________________




By: ________________________
Name: ______________________
Title: _______________________


[Signatures continue on following page]






“SELLER”


                
LRT III LLC,
a Delaware limited liability company


By:___________________________________
Name:_________________________________
Title:__________________________________





EXHIBIT "A"
to Post Closing Harvest Agreement


1.    







EXHIBIT "B"
to Post Closing Harvest Agreement




1.    





















EXHIBIT I
Form of Owner’s Affidavit
Owner’s Affidavit
State of
County of




Property:
Certain real property located in Coos County, Oregon and commonly known as a
portion of the Myrtle Point Management Unit and more particularly described in
the First American Title Commitment No. NCS-903759MYR-ATL dated ______________
(such property, the “Property” and such commitment, the “Title Commitment”)

I,_____________, as _____________ of Forest Investment Associates, L.P., the
duly authorized investment manager of LRT III LLC, a Delaware limited liability
company ("Seller"), in such representative capacity and not in my individual
capacity, having personal knowledge of the facts averred to herein and being
first duly sworn, on oath depose and state that Seller is the owner of the
Property and during all the time that Seller has owned the Property, Seller has
received no written notice to Seller’s knowledge that record title to the
Property has been disputed and more particularly:
1.The Seller, at present, and for a period of seventy-five (75) days prior to
the date of this Affidavit, (a) has not caused construction, erection,
alteration or repairs of any structures or improvements on the Property to be
done (“Improvements”), nor has Seller contracted for any material to be
delivered to the Property (“Materials”) or (b) if it has so caused Improvements
on or delivery of Materials to the Property within the foregoing period, the
charges therefor have been paid or will be fully paid for when due.
2.The undersigned has no knowledge of any unpaid real estate taxes or
installments of special assessments for the Property which are currently due and
payable.
3.The Seller has received no written notice of any uncured violations of any
covenants, restrictions, agreements, or conditions affecting title to the
Property during Seller’s ownership of the Property.
4.The Seller has received no written notice of pending suits, proceedings,
judgments, bankruptcies, liens or executions against the Property and the Seller
either in the aforesaid county or any other county in the aforesaid state.
5.To Seller’s knowledge, except for the agreements described in Exhibit A
attached hereto and incorporated herein by this reference, and except as
provided in the above-described Title Commitment (excluding the standard or
general exceptions set forth in Schedule B of the Title Commitment), there are
no unrecorded agreements, encumbrances, easements, licenses or permits granting
to third parties any tenancy, possessory or other occupancy rights in the
Property. For purposes of this Affidavit, the term “to Seller’s knowledge” shall
mean the present, actual knowledge of ______________, ________________ of Forest
Investment Associates, L.P., the authorized investment manager of Seller, with
no further duty to investigate or inquire.
This affidavit is given to induce First American Title Insurance Company to
issue its title insurance policy or policies in reliance upon any of the
statements contained herein.


Dated as of _____________, 2018


[Signature and notary appear on the following page]




AFFIANT:




    
Name : ____________________, in his/her capacity as _________________ of Forest
Investment Associates, L.P., as authorized investment manager of the herein
named Seller.


Subscribed and Sworn to before me this
______ day of ________________, 2018.




_____________________________________
My Commission Expires:



Schedule 5(e)


Pre-Closing Access Easements


bandon_image18.gif [bandon_image18.gif]




97085121.1 0067129- 00001